925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary E. HARRISON, Plaintiff-Appellant,v.UNITED STATES of America, George Bush, President, Departmentof Defense, Richard Cheney, Secretary, Defendants-Appellees.
No. 90-1892.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1991.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Mary Elizabeth Harrison, a Michigan litigant proceeding without benefit of counsel, appeals from the order of the district court granting defendants' motion to dismiss.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Harrison alleged that in 1974, officers of the United States Army surreptitiously implanted an electronic two-way radio in her body.  She claimed that when the radio is activated it stimulates her brain and causes a variety of psychotic episodes.  She asserted that the device is still operational and that it is still being used.  The defendants are the United States of America, President of the United States, the country's Department of Defense, and the Cabinet Secretary of Defense.


4
The district court granted defendants' motion to dismiss on the grounds that:


5
1) Harrison did not correctly serve defendants with process;


6
2) Harrison failed to exhaust available administrative remedies;  and,


7
3) the court lacked subject matter jurisdiction.


8
These holdings of the district court are correct.  This case clearly lacks an arguable basis in law.    See Neitzke v. Williams, 109 S.Ct. 1827, 1833 (1989).


9
Accordingly, the order of the district court dated July 31, 1990, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation